 632DECISIONSOF NATIONALLABOR RELATIONS BOARDSears, Roebuck and Co. and Barbara Schulze.Case 7-CA-11682November 13, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOstandards of the Board (Respondent, in the course of itsretail sales operations, in a recent annual period, soldgoods in Michigan valued in excess of $1 million of whichgoods valued in excess of $500,000 were received fromoutside the State of Michigan).Upon the entire record in -this case, from observation ofthe witnesses, and after due consideration of the brief filedby the Respondent (no other party filed briefs), I make thefollowing:On August 14, 1975, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,Sears,Roebuckand Co.,Troy,Michigan, its officers,agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvincesus that the resolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENTOF THE CASESIDNEYJ.BARBAN, Administrative Law Judge: Thismatter washeard at Detroit, Michigan, on May 1 and 2,1975,upon a complaint issued on February 13, 1975,pursuantto a charge filed by the above-named ChargingParty on January 6, 1975. The complaint alleges thatRespondent threatened employees with discharge if theycontinuedin their efforts to secure more protection foremployees on the employees' parking lots, and dischargedBonnieBradley and Barbara Schulze because of theiractivitiesin connection with a petition of employeesseeking moreprotection on the employees' parking lots, inviolation of Section 8(a)(1) of the Act. Respondent'sanswer deniesthe commission of the alleged unfair laborpractices,but admitsallegationsof the complaint sufficientto justify the assertion of jurisdiction under current221 NLRB No. 89FINDINGS AND CONCLUSIONS1.THE ISSUESA.On the morning of August 16, 1974 (all dateshereinafter in 1974, unless otherwise stated), BonnieBradley was threatened with discharge by Respondent.The General Counsel alleges that this was due to Bradley'srole in seeking to have Respondent provide betterprotection for the employees on Respondent's parking lots,activities assertedly protected under the Act. Respondentdoes not dispute that activities of the sort asserted byGeneral Counsel are normally protected activities, butcontends that Bradley was reprimanded not for circulatingthe petition, "but for the disruption of the work of others."(Br. p. 7.)B.Later in the morning of August 16, Bradley andBarbara Schulze signed papers asserting that they wereresigning from Respondent's employ. General Counselcontends that these resignations were involuntary, thatRespondent caused the employees to resign and signpapers of resignation because of Respondent's oppositionto the employees' activities and efforts to obtain moreprotection on Respondent's employee parking lots. Re-spondent contends that the resignations were voluntary,and that Respondent did not cause Bradley and Schulze toexecute the resignation papers. Respondent further assertsthat even if it were to be found that the employees hadsecond thoughts about resigning at the time they wererequested to sign the resignation papers, and were causedto sign them at that time by Respondent, the twoemployees, assertedly, had previously orally stated theirresignations to anothermanagement official who hadaccepted their resignations, by which, it is contended, theemployees were bound. (The employees deny orally statingthat they had or were resigning.) Alternatively, Respondentcontends that even if it were to be found that Respondentconstructively discharged Bradley and Schulze, Respon-dent's actions were based on the employees' misconductand not on their activities in seeking better protection foremployees on the parking lots. There is an issue as towhether the employees engaged in misconduct.C.The resolution of the issues depends in large part onresolution of credibility conflicts. These have given memuch concern, and I have carefully considered thetestimony of each witness and the impressions made uponme at the hearing in light of the entire record and thearguments made in Respondent's brief. Upon considera-tion of all the factors involved, and as set forth in somedetail hereinafter, I have for the most part credited thetestimony of Bradley and Schulze. They seemed to beearnestly attempting to tell the truth. I was concerned with SEARS, ROEBUCK AND CO.633the emotional stress, exhibited by Bradley as a witness,which at times affected her testimony, but this seemed tobe due to the necessity that she recreate a very traumaticepisode in her life. In any event, she was corroborated bySchulze atmost crucial points.' I was not similarlyimpressed with Respondent's witnesses, on the whole, asnoted hereinafter.II.THE FACTSA.PreliminaryUntil August16,BonnieBradley and Barbara Schulzewere employed by Respondent at a Credit Centralprocessingoperation (herein called "Credit Central") on afloor above one of Respondent's retail stores located at theOaklandMall, in Troy,Michigan. About the first ofAugust an incident occurred in which a strangeanfollowed Bradley from her car in Respondent's parking lotadjacent to their place of work. This frightened Bradleyand some of the other employees with whom Bradley andSchulze worked, and became the genesis of the train ofevents which led to the termination of employment, ofBradley and Schulze.On several occasions,Bradley had discussed the employ-ees' desiresfor improved security in the parking lot withDon Edward Lindner, Respondent's Detroit Credit Cen-tral operatingmanager.The indication from the record is,and Ifind that Respondent, through management at CreditCentral,exhibitedsome resistanceto the employees'requestsfor improved security measures. The employeesclearly felt that nothing was being done.2,On August 14, Bradley talked to a Mr. Dewey,apparently involved with Respondent's store, security, andhad an appointment to talk with a Mr. Haitz, an official ofthe store.That afternoon, Bradley was called into Lind-ner'soffice whereshe wasinformed that her appointmentwith Mr. Haitzwas canceled.At that time Lindner sought,apparently unsuccessfully, to secure from Bradley anexpressionof satisfaction with security at the, parking, lot.B.The PetitionDuring their afternoon break on August 15, certainemployees of Credit Central, including Bradley andSchulze,were discussing their concern over parking -lotsecurity.One of them' suggested the 'circulation of apetition and Bradley immediately went to her desk, duringbreaktime; and typed several copies of such a petition.3Respondent's contention that Bradley engaged in-miscon-duct in the circulation of these copies of the petition isconsidered immediately hereinafter. As Schulze, Bradley,and another employee were leaving at the end of the day,the girls showed the signed petitions to Jack Wheeler,1Among the various comments on the employees' testimony inRespondent's brief, I have particularly noted and considered the contentionin fn. 2, p.8, thatBradley's testimony concerning her prior affidavitunderminesthe reliability of her testimony. I do not agree.2 I do not mean to intimate that there was a need to improve security onthe parking lot (or the converse), or that Respondent did or did not take anyaction asa result of the employees' complaints' Prior to the opening of thehearing the parties entered into a stipulation to avoid litigation of the entirematter of parking lot security which greatly limited the evidence presented.3The petition read "I-,care about the security in the Sears'ParkingBradley's immediate supervisor at,'Creddit Central, tellinghim, "see . . . more people do care than what Mr. Lindnersaid." 4 Bradley told Wheeler that the employees intendedto send the petition to the Respondent's headquarters inChicago or some other authority. Wheeler suggested thatthe girls "sleep" on the matter before taking the petitionany further, and said he would talk to them about it in themorning.. Bradleymade Wheeler promise not to tellLindner about this because she was afraid he would beangered by it, based on her prior experience with him.Alleged misconduct in the circulation of thepetitionAccording to Lindner, on the morning of August 16, theday after the circulation of the petition, Supervisor BeatriceAlin approached him and informed him of the petition andasserted that she had received complaints from employees"that are being 'coerced and harassed into signing thepetition by one Bonnie Bradley . . . she indicated thatthese certain employees were receiving nuisance phonecalls. Some of them she related . . . as being disruptive oftheirwork ... because of the nuisance phone calls....[I ]none, instance, of BarbaraWambaugh, . . . whereBonnie had told her that she was afraid to sign the petitionbecause of her manager, Mr. Martin, might find 'out' aboutitand fire her. There were other phone conversations,apparently, that continued to be disruptive, `along withactually going to the individual's desk."This testimony was' received, over the objection ofGeneral Counsel, for the fact of the report only and not forthe truth of the contents of the report. Respondent did' notcall Supervisor Ahn as a witness or anyone else assertedlyhaving any first hand knowledge of these alleged com-plaintsagainstBradley,preferring to rely solely ontestimony of Bradley given on cross-examination.Bradley works in an open area with approximately 100-150 other employees. One copy of the petition was onBradley's desk, and during the afternoon several employeescame 'to her desk to sign it. Other copies apparently werebeing circulated among the employees during the after-noon, and were" 'collected at the end of the day, aspreviouslynoted.During "the afternoon, Bradley ap-proached three -employees at their desks concerning 'thepetition. As to one, an asserted assistant supervisor referredto as "Leila," Bradley was told that everyone 'had signedbut Leila, and Bradley states that she went to Leila andasked her why she would not sign, to which Leila repliedthat she had worked for Respondent a long time and didnot want to jeopardize her job. Bradley spoke to anotheremployee who said that her supervisor, Mr. Martin, knewof the petition and she did not want to sign it `for fear ofantagonizing him.With respect to a third employee, whoLot. I believe that we need more security in the parking [sic] due to the pastproblems that some of the girls in the credit central have had within the past2 1/2 weeks. Signed [sic I your name below which will be accounted for inthe blank space above if you, agree." There are 52 names appended to thethree-petitions in evidence.4From this and the entire record it is inferred that Lindner hadexpressed skepticism' that other employeeswereconcerned about thesecurity problem; note the language of the petition;see also,Lindner'sconference with Bradley on August16, infra. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDstated that she did not want to'sign the petition because herhusband worked for Respondent, Bradley told otheremployees "to leave ' her' alone;" that the employees shouldnot "bug anybody, if they don't sign it, then they don't signit."Bradley, recalled calling BarbaraWambaugh on oneoccasion'on the interoffice phone. There is no evidence asto the duration or the content of this call. There-is noevidence that Bradley spoke to any other employees an theinterofficephone about the petition except Schulze.Bradley denied threatening, harassing, pressuring, forcing,or badgering employees to sign the petition.It is apparently not unusual for employees from time totimeto walk to other employees' desks for brief remarks,and employees on occasion have used the interoffice phoneto talk to one another: There seems to have been nospecific rule covering such conduct, but it seems clear thatRespondent sought to discourage it:C: , Events of August 161.Meeting in Lindner's officeDuring the following morning, August 16, Bradley andSchulze did not hear from Wheeler, but Bradley was calledinto Lindner's office. According to Bradley, Lindner toldher that he was "sick and tired of you and Barb [Schulze]5that.Iwascausing a conflict between 1490 [the Troystore] and.8460 [Credit Central], and that he wasn't goingto stand for it, and that by doing this petition and goingbehind his back I was betraying the, company. He said Ihad no right ,to do this, I was causing a disturbance. Andhe said he was going -to speak to Mr. Isaacs on Monday tohave me -released .... I started crying ... and I said,why ... he just said . ,..that we were causing too much ofa disturbance and we were harassing peoples ... he said... that he took a survey, and . . . the people were notworried about the security problem.,And I said yes theywere, that's why we had the petition started." In responseto,a questionfrom Lindner, Bradley informed him that thepurpose of the petition was to prove to Lindner "that therewere other people worried and scared about the problem."Lindner, on the other hand, testified that he summonedBradley to-his office on this,occasion because of the reportmade to himby Supervisor Beatrice Alin that employeeswere being.coerced and harassed by Bradley to sign thepetition;that,afterBradley admitted that a petitionconcerningparking lot, security, was being circulated, hetold her that he had complaints that she was coercingemployeesto sign;and that he refused, upon -Bradley'srequest, to tell her who, had made the complaints, but toldher that he "did not want any disruptiveness in the office,and that if she continued to pursue this type of coercion, .. that it would be my recommendation, upon Mr. Issas'return from vacation, that she be released." Lindnerfurther asserts that he told Bradley that he was notI5Bradley at thispoint sought to bring Schulze into the meeting, butLindner told Bradley, inher words, "to sit down and shut up."6 Bradley indicated at this pointthat she understood, however, that onlyshe was to be"released."7As previouslynoted, neither SupervisorAlin nor any employee testifiedto asserted coercion or harassmentby Bradley. Nor did Wheeler, Gay,' orDuffy testify to any misconduct on her part.8 Bradley, on cross-examination, recalled, though with some difficulty,concerned with the petition, but by her-manner of handlingit,"by being disruptive in the office." Lindner also testifiedthat he told Bradley that Wheeler and Louise Gay (anothersupervisor) had previously advised him that Bradley's work"was not current, that she was making mistakes," "and thatMr.Wheeler had had various conversations with herregarding her nuisance calls again. Talkativeness in Mr.Duffy's division, and being disruptive there as well."Lindner says that at that point the conversation wasterminated.?Though I credit Bradley's version of the meeting, I havenoted the points of similarity between her account and thatof Lindner. Bradley's version is to the effect that Lindnerreprimanded her because she was involved in the circula-tion of the-petition and would seek to have her released forthat reason. Lindner, however, asserts that he told Bradleythat he was not concerned by the petition, but by themanner of her handling of it and would seek hertermination for that reason, adding, for good measure,other asserted, derelictions of Bradley.8 On the wholerecord, I am convinced that Lindner was, in fact,concerned about the employee activities (including thepetition) seeking to have Respondent accept a largerresponsibility for protection of the parking lots, and' wasupset= as Bradley testified - that she had drawn officialsof Respondent's store into the problem.2.The meeting with NippaDuring this same morning, sometime after Bradley'sconversation with Lindner, both Bradley and Schulze metwithRussellW. Nippa, a management official withjurisdiction over Credit Central, in his office at the CreditCentral location. According to Nippa, as he was walkingdown one of the corridors (7 to 10 feet wide) in the officearea that morning, Bradley and Schulze "were standing infront of me. They stopped my ability to be able to passdown the corridor." Nippa says that Schulze said that shehad to see him "immediately, because I want to tell you thereasonwhy Bonnie and I have resigned from thecompany." Nippa says that he agreed and requested thatthe two come into his office. Nippa stated that bothemployeeswere crying at the time.9 Though Nippaexpressed himself as being disturbed by the fact that thetwo employees met him in the corridor and "balked [sic]my ability to be able to pass down the hallway,". assertedlycaused him "to stop," so that "there wasn't any choice,"there is no evidence that he made objection to theemployees, asked them to move aside, or suggested that hewas too busy to talk to them. Also, though Nippa describedthe employees' attitude on this occasion as "arrogant,"when asked to fully describe the conduct which led him tothis conclusion, he replied only that Bradley spoke with "avery definite confidence" in stating that she wanted to talkthat Lindner had spoken to her about some asserted lapses in her work onthis occasion, as well as about reports he said he had received that girls werebeing pressured to sign the petition. She testified that she informed Lindnerthat she had not pressured or forced anyone to sign the petition. Lindner'stestimony is to the contrary.9, Later, however, Nippa testified that when the girls met him in thecorridor they did not appear to be, nor were they, upset SEARS,ROEBUCKAND CO.635to him "immediately, aboutBonme['s] and my resignationfromthe company."Bradley and Schulze, on the other hand, testified thatonly Schulze approached Nippa in the corridor, on thisoccasion.Bradley had previously exited from Lindner'soffice crying, and had told Schulze that Lindner was goingto have her (Bradley) terminated. Schulze asserts that shetold Nippa, in the corridor, that she and Bradley had aproblem, that they "were thinking of quitting" because oftheir problem, and would really like to talk to him abouttheir problem.When Nippa said that he would talk tothem,Schulze 'called ormotioned to Bradley,whoremainedat her desk some distance away, to join them inNippa's office. Schulze denied that she told Nippa that theemployees "were quitting."The testimony of the two employees as to what occurredin Nippa's office that morning is fairly consistent and maybe expressedin the words of Schulze: ". . . We sat downand I began to tell [Nippa] ... I started out by saying thatI am sure that you have heard about the security problem,and thatis asfar as I got.... Well, he interrupted me, andhe started saying that he was sick and tired of the securityproblem and that they were not going to change thesecurity problem, that they were very satisfied with it, Andthen he started saying . . . that he thinks that we shouldquit, and it would be better for me and for the company.And I told him that I did not want to quit, that I hadworked for the company for almost 5 years, and that Ireally enjoyed my job. And he . . . kept right on goingwith what he was saying. . . . I don't understand what hewas saying. . . . He wasusingwords that I have neverheard . . . and if I did hear them, I never knew themeaningsto them.10... He also told me that I should finda job where the security guards would walk me to and frommy carat night. . . . [The subject of quitting] was broughtup many times, and I kept saying that I didn't want to quit.I just think that this 'problem should be solved. It wasbetween Bonnieand security. . . . I didn't even have achance to tell him why I was there. And he was talking insuch a way that he would turn exactly what I was trying tosay around, and by the time I got, you know, enough nerveto say what I wanted to, I didn't know what I was sayingbecause hehad me totally confused. I was crying and I wasvery upset, and from then on, I don't know whatelse wassaid, and I just left." Schulze denied that she stated duringthis meeting that she was "quitting" or "resigning."Bradley testified that both she and Schulze said that theywere not resigning; that Nippa criticized them for comingdirectly to him rather than going to their immediatesupervisors; that Nippa "kept insisting that it was best forus and for the company if we would resign. And we keptsaying wewouldn't"; and that Nippa strongly suggestedthat the employees "go right to personnel, now, and sign10Bradley also testified that "he was using words that I don't know, thatI didn't know quite a few..he used 'indubitably' and, I mean,big wordslike that, and I didn't understand a lot of them."From observation of Nippaand consideration of his manner of speech and choice of words,as well asmy observation of the employees,Ihave no doubt of the accuracy of thistestimony.INippa denied knowledge,as of "the first thing in the morning," of theemployees',petition concerning parking lot security circulated the previousday.your resignations," saying that was all he had to say.Bradley says both employees left crying.On his part, Nippa testified that at the outset of thismeeting,Schulze said she wanted to tell him the reasons"why we resigned - we are resigning from the company";that they were dissatisfied with security arrangements inthe parking lot and with the disinterest of Lindner, Haitz,andRespondent'smanagementinmaking improve-ments;11 that he advised them that Lindner, Haitz,, andRespondent's management were aware of their concernand were "always considering ways that they can improvethe security in the lot, and he [Haitz] had taken it underadvisement"; that it was apparent that the employees hadlack of confidence in Respondent'smanagement (inNippa's word, the employees were "disenchanted" withmanagement)and its approach to the,problem; and that,under the circumstances, the employees' decision to resignwas in the best interest of the employees and Respondent.Nippa states that he further told them that they shouldseek employment at some place where security arrange-ments were to their liking and "I told them that, I said, thatIwant you to go across the corridor, to the personneloffice, and close your records with the company, and asyou have stated to me, I accept your resignation." Whenasked why, in consideration of the employees' experienceand good employment records he didn't attempt to placateBradley and Schulze and attempt to retain them inRespondent's employ, Nippa replied, "I accepted theirresignation because I had background on it, as to whattheir concerns were, and I knew at that particular pointthat they were disenchanted with our managementteam. . . . 1112Two events of some significance followed upon thisconference in Nippa's office. First, Bradley and Schulzedid not go to the personnel office to fill out personnelpapers relating to resignation, as Nippa had directed. Theywent to the ladies room where they sat crying and wereconsoled by other employees who assured them thatRespondent would not fire them, though the two said thatiswhat Nippa had said. Secondly, Nippa called Lindnerinto his office to brief Lindner that the two employees hadresigned and had been directed to go to the personneloffice. Nippa stated that he did this so that Lindner, inchecking the employees out, would know what hadhappened.,As between the accounts of the two employees on thisoccasion and that of Nippa, I find the employees' versionmore natural and persuasive. I was struck with Schulze'sstatement that she enjoyed her job and wanted to continueatwork, not to quit.13 The thrust of the employees'concerted activities was to improve their working condi-tions at Respondent, not to sever their employment. It isnoted that Bradley and Schulze had not yet transmitted theemployee petition, secured just the day before, to Respon-12At the time, of this meetingNippa had no information derogatory toSchulze andapparently only some vagueinformation concerningBradley'swork-related problems It is inferred that by "background" Nipia hadreference to his knowledgeof the employees'discontentwith security on theparking lot.13 Schulze wasadmittedly a good employee. There wasalso no showingof discontent on Bradley's part exceptwith respectto parking lot security 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's home office for action, as they intended. Respon-dentattemptsno explanation to account for their assertedovernight decision to suddenly resign.14 On the other hand,itmakes sensethat Schulze (who apparently had reason toconsiderherself a valued employee) would attempt tosecureNippa's support for their position by suggesting thatshe and Bradley were thinking of resigning if Respondentdid nothing about the security problem. However, if theyhad already made a firm decision to resign, it makes littlesense thatthey sought a conference with Nippa to tell himabout it. Even Nippa appeared to consider this unusual.Moreover, upon leaving Nippa's office, the employees'conduct did not indicate any desire to terminate theiremployment, but the contrary.Nippa's testimony, moreover, does not strike me as beingeither naturalor straightforward. On the record in this caseIdo not credit Nippa's testimony that the employees'conductin thecorridor was "arrogant" or contumacious.15I have no doubt,that Nippa sought to have the employeesresign becauseof their activities in behalf of parking lotsecurity, and directed them to go to the personnel office forthat purpose. I do not believe that they "offered" him theirresignations,asNippa testified, or that he formallyaccepted theirresignationson this occasion.3.Meeting in the personnel officeAfter Bradley and Schulze left Nippa's office on themorning of August 16, Nippa, as noted, called Lindner intohis office to brief him on Nippa's conversation with the twoemployees and the fact that Nippa had directed them to goto the personnel office to sign their resignation papers.When Lindner discovered that they' had not gone to thepersonnel office, he sent for them. Lindner and BettyDaris, assistant personnel manager at Credit Central, metwith Bradley and Schulze in the personnel office. Accord-ing to Schulze's testimony, which is essentially confirmedby Bradley, the following occurred: "[Lindner] looked athis watch, and he said he would have to make this quickbecause he didn't have much time..' . . So he sat down andhe said, `I hear from Mr. Nippa that you girls areresigning.'And I said, `I am not resigning.' And he said,`You' are resigning.' And I said, `I am not.' And he said,`Well, you girls are [released] as of this minute.' He thengot the release papers and pens and put them in front of usand told us to sign them, and I said, `What for?' And- hesaid, `Because you are being released.' 16 And so I startedsigning them,and I handed them back to him after I signedit,and he said, `You have to put a reason down.' And Isaid, `What for?' And he said, `Because you do.' So I wrotedown, `Management,"because management was telling meto sign it.17 . . . He never offered for us to read what wesigned. I was too upset to ask. I didn't know what it was. Ifigured it was just a release form, you know, that we were14The only event that had occurred was Lindner's threat to Bradley tohave her released for her part in circulating the petition Presumably, if thiswas the causative factor for the alleged resignations,they would havementioned this to Nippa with other asserted criticisms of Lindner, butNippa doesnot mention this.15Lindner also testified that Nippa told him that the conduct of Schulzeand Bradley on this occasion was "extremely embarrassing."Nippa did nottestify,to this effect,except as noted above.16On cross-exanunation,Schulze recalled that,after she insisted that shefired. So I was very upset at that time and I told him, atthis time, that he had no right to fire me without giving mea warning, giving me an excuse, giving me anything; andthat I would take him to court. .._ . He laughed, and hesaid, `Don't threaten ,me.' And he said if I said anything toChicago, it would just come back to him and it would dome,no good."Both Bradley and Schulze testified that they were in anupset condition, crying, and that they continued toreiterate throughout the conversation that they were notquitting,and that Lindner insisted that they sign thedocuments. Schulze testified and Bradley indicated thatthey signed the, document without reading it or reallyunderstanding its significance. Schultze's pertinent testimo-ny, on cross-examination, was as follows:Q.Well did you sign simply because [Lindner] toldthat you had to?A.He said that we were being released, and we hadto sign a paper. At this time I was very upset,`I wascrying, I didn't know what to do, and I had never beenfired before from a job, so I figured, the way he hadsaid it when you're fired, you sign a paper, saying thatyou are fired. I had never been'givena chance to readthat paper. He never even told me to read that paper.The form involvedmeasuresapproximately 8-1/2 inchesby 5-1/2 inches. The front of the document, with manyspaces for the insertion of personnel information, wasapparently never shown to the two employees. In fact,Respondent did not complete this side of the documentuntilAugust 21. The obverse of the document is dividedinto two parts, with a double rule dividing the two halves.One half contains 29 items in rather small type to bechecked off bymanagement.None are checked. The toppart of the second half, in small (7-point) type,is as, follows:Idesire to resign onfor the following reason:Ihave also been informed and understand that, as aresultof voluntarily discontinuing my employmentwith Sears, Roebuck and Co., my continuous servicewith the Companyis lost. In the eventCompany' policypermits my reemployment, I understand it wilt be withnew service, and that I will not be immediately` eligiblefor membership in any of Sears benefit plans.Signature of EmployeeDateSchulze testified that she did not read any of the- above;she statesthat "he pointed to where I signed, where I put areason, and I just wrote it.-was not quitting,Lindner said that she was"being released as of thisminute," and at some point right after that said,"If you are not quitting,then sign this release"Schulze did not at first recall this latter statementuntil she was shown her pretrial affidavit.17Though Schulze's testimony is largely in the first person, itr is clearfrom Bradley's testimony and the record as a whole that Schulze wasspeaking for both employees and that Lmdner's responses included bothSimultaneously with Schulze, Bradley signed the form,and, at Lindner'srequest for a reason, inserted,"security and management problems." SEARS, ROEBUCK AND CO.637After leaving the personnel office, both Bradley andSchulze went to the ladies room where they vented theiremotions in an episode of weeping.According to Lindner and Daris, the meeting in thepersonnel office on this occasion was rather calm andunemotional.18 Lindner states that at the outset, he told thetwo employees that they had resigned from the Respon-dent and he was there to check them out; that he pushedtwo slips across the desk to the employees and asked themto sign the slips; 19 that in his judgment they looked at theback of the slips long enough to read what they weresigning; that Schulze asked what she should put down, towhich he replied "whatever your reasons are for resign-ing"; that Schulze filled out the slip without hesitation; andthatBradley filled out her slip after consulting withSchulze,meanwhile whispering that she wondered whather husband was going to say about "this"; that, at thispoint, Schulze broke the calm by accusing Lindner of lyingto her, and in response to Lindner's assertion that sheshould have come to him about this, said that Bradley saidshe could not, which Bradley at that point denied; thatSchulze said she was going to obtain an attorney and go totheCivilRightsCommission and the National LaborRelations Board, to which he replied that this was herprerogative, whereupon the meeting was terminated andthe employees left.Lindner denied that in this conversation he stated thatthe employees were being released or being discharged, oranything like that; or that he told them that they had "towrite down a reason for resigning or leaving"; or that hetold them in words or substance, "If you are not quitting,then sign this release"; or that he called the slips which theemployees signed "a release"; or that he did anything inany way to hurry the employees; or that the employeesduring the course of the conversation stated that they werebeing fired; or that either of them said they were beingpressured or coerced.After the two employees left the personnel office, Darislearned that the two were in the ladies room, "crying veryhard," and she went in to try to calm them down. Lindnerheard that Bradley and Schultze were in the ladies room"causing a commotion, and stating that they had beenfired." He told Daris to get them out of the building. BothDanis and Lindner agreed that the two employees shouldcome back on Monday, August 19, to complete thecheckout procedure, inasmuch as it was expected thatLeona Fuerst, the personnel manager, would have returnedfrom her vacation and Darts told the employees to returnthen.The record leaves no doubt but that in the course of asinglemorning, on August 16, Bradley and Schulze, both18Before entering theoffice, Lindner states he heard Bradley tell Schulzethat she did not know if she could keep from crying, but that neither wascrying "at that time." Daris testified that "Everybody was talking normally.Bonnie[Bradley]was a little upset before she left [over a remark ofSchulze 1, but that was about the extent of it." Daris denied that either girlwas crying in the office, though she did not know if they had "tears in theireyes."19Lindner denied ordering the employees to sign the slips. At one point,Daris deniedthat Lindner told' the employees to sign the slips, though"They may have filled it out, I don't know - maybe left their signature offand [he I maybe asked for their signature "20 In comingto this conclusion I have considered the testimony ofrelatively young females (at the time about 18 and 22,respectively), were placed under extreme emotional stress,and that Respondent was aware of this. Two morereluctant candidates for resignation it would be difficult toimagine. Early in the morning, Bradley had been informedby Lindner that she would be discharged. Upset by thisBradley informed Schulze who sought a meeting withNippa.When they went to Nippa to discuss their problemsconcerningRespondent's handling of the employees'complaint concerning security on the parking lot, Nippaended by directing them to go to the Personnel Office andsign resignation papers. Significantly, they did not do so(aswould have been expected if they were determined toresign), but went to the restroom, where they had a cryingjag.Lindner had them summoned from there for thepurpose of , securing their signatures to Respondent'sresignation forms. The haste with which this was done ismarked. Lindner was not experienced in this procedure.The forms were not filled out in advance by managementas would appear normal. No thought was given to awaitingthe return of the personnel manager, who was experienced,and who was expected to return on the next followingworkday, The thrust of the entire procedure was to get theemployees' signatures on those papers as soon as possible. Ihave no doubt that Lindner and Daris, as the result of theirefforts to locate and to'summon Bradley and Schulze fromthe restroom, where they were weeping and discussing theirdischarge by Nippa (as they interpreted it) with otheremployees, were aware of the two employees' distraughtcondition and the fact that they thought they were beingfired. I find it, impossible to believe that the two womenthereupon calmly and composedly signed the resignationforms, as Respondent contends, because they wanted to,and without compulsion. Schulze's threat, during thismeeting, to take legal action to contest her termination isinconsistentwith an alleged voluntary resignation. Thefacts leading up to the events in the personnel office thatmorning also indicate the contrary, and the fact that, afterthat meeting, Schulze and Bradley immediately went backto the restroom and engaged in what seems to have beennear hysteria, apparently again asserting that they hadbeen discharged, serves to further confirm that their actionwas involuntary, and not what they desired. I am thusconvinced that the employees' version of the events in thepersonnel office is the more reliable account.20Conclusions1.Respondent contends, as has been noted, thatLindner's threat to have Bradley discharged was occa-sioned by reports that she had engaged in activitiesFuerst, the personnelmanager,and of Gregory B. Allen, a group personnelmanager of Respondent, who testified that aftertheirdischarge, Bradleyand Schulze said to them that the employees had giventheir resignations(Fuerst said Schulze wanted her records to show that she had been fired), aswell as the testimony of Bradley and Schulzeas totheir conversations withFuerst; the fact that Schulze refusedto sign Respondent's forms precedentto her being paid moneys due upontermination,and did, indeed,hire anattorney to pursue her rights;as well as other evidencesubmitted by theparties bearing on the credibilityof the witnesses. It would unnecessarilyburden this already overlongdecisionto discussin detailmy evaluation ofthis material. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercing and harassing other employees and disruptingtheir work. These matters unquestionably were brought upby Lindner in his conference with Bradley on the morningof August 16; 'but on the record as a whole, and asdiscussed above, I'am convinced that the motivating factorfor the threat was Lmdner's' opposition to the employees'concerted activities in seeking to have Respondent changeits security procedures and to Bradley as an instigator ofthis effort, and I therefore find that by this threat to haveBradley discharged Respondent violated Section 8(a)(1) ofthe Act.'2.Respondent argues that Bradley and Schulze offeredtheir resignations to Respondent's credit manager, Nippa,"in a huff over their anger and frustration with themanagement of the Company for not being more respon-sive to their requests that more security be furnished in theparking lot, and when the Company accepted theirresignations they became 'further angered and tried tomake it look like they were forced to quit or that they weredischarged," and contends, citingSouthern Cement Co., 172NLRB 383 (1968);M & M Charter Lines, Inc.,173 NLRB605; andRoyal Aluminum Foundry, Inc,208 NLRB 102(1974), that, once such resignations were accepted byNippa, the employees were bound and Respondent had noobligation to permit them to change their minds. (Br. pp.2-5.) However, as previously found, the employees merelysuggested to Nippa that they were "thinking of resigning"because of their problems with security (not that they wereoffering to quit), which Nippa seized upon and sought toconvert into a present resignation because of his annoy-ance with the employees' efforts to obtain changes inRespondent's security arrangements.Nippa thereupondirected the two employees to' immediately go to thepersonnel office and sign resignation forms. The record isclear that Bradley and Schulze resisted this direction,complaining to their fellow employees that they had beendischarged.Even so, Respondent argues that Nippa's actions werejustified by Bradley's asserted misconduct in circulation ofa petition on the security problem, and by the allegedinsubordinate conduct of Schulze and Bradley in seekingan audience with Nippa and expressing their dissatisfac-tion with management in handling the security problem. Idisagree. Taking the latter contention first: As previouslynoted, I find that there is no proof of insubordination onthe part of Bradley and Schulze justifying Respondent'sactions in causing the termination of the two employeesbecause of their protected concerted activities. On the basisof this record, I find nothing untoward in the manner oftheir seeking a meeting with Nippa to discuss theirproblems.Nor do I find anything improper in theircriticizing to, Nippa, in his office, management's handlingof the security problem. If employees may not criticizeRespondent's handling of employee working conditions inthe terms set forth in the record in this case, the right totake concerted action for improvement of working condi-tions, guaranteed by Section 7 of the Act, would be shornof much of its effectiveness.With respect to Bradley's alleged misconduct in circulat-ing the employee petition with reference to the securityproblem, according to Nippa's own testimony, he wasunaware of the circulation of the petition at the time hetalked to the two employees in his office that morning, so itbecomes difficult to say that he, acted on such knowledge.However, even if such knowledge as Lindner had thatmorning hadbeen imputed toNippa, the record still does notsupport a finding that Bradley had engaged in misconductjustifying reprisal against her for engaging in otherwiseprotected concerted activity. Lindner testified that he hada report that Bradley had harassed and coerced employeesto sign the petition, and had made nuisance telephone' callsto employees to that purpose, -and was disruptive of theirwork.The evidence, however, is that in a group ofemployees in which it was not unusual for employees tobriefly visit at other employees' desks, Bradley spoke withthree employees asking why they were not signing thepetition, instructed other employees not to bother oneemployee who would not sign the petition, asserting it wasa matter of the employee's choice, and made two telephonecallstoother employees (including one to Schulze)concerning this subject. The record does not show thecontent or the duration of these calls, or that they'weredisruptive of the employees' work. On this record, it isfound, in accordance with Bradley's testimony, that she didnot harass or coerce or badger employees to sign thepetition.Nor will the record support a finding that Bradleydisrupted the employees at theirworkin the course of herconcerted activity.Even assuming that Respondent's management was ingood faith in believing the reports that Bradley hadengaged in misconduct in the course of otherwise protectedconcerted activity serious enough to justify her termina-tion, such belief nevertheless does not justify interferencewith an employee's rights under the Act where the -recordshows that the employee in fact did not engage in 'suchmisconduct. SeeN.L.R.B. v. Burnup & Sims, Inc.,379 U.S.21 (1964);Coronet Casuals, Inc.,207 NLRB 304 (1973).On the basis of the entire record in this case, and thefactsand discussion set forth above, it is found thatRespondent, by compelling the resignations of BonnieBradley and Barbara Schulze, interfered with, restrained,and coerced employees in the exercise of rights guaranteedby the Act, and thereby violated Section 8(a)(1) of theAct 21CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent, by, threatening to discharge and bycompelling the resignations of Bonnie Bradley and BarbaraSchulze because of their protected concerted activities,discharged Bradley and Schulze in,violation of Section8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.21 In comingto this conclusion I have fully considered Respondent'stheir actionHowever, considering their emotional state at the time and thecontentionthat the two employees must have known that they were signingpressures exerted upon them by their superiors, I do not think that theseresignationforms and should be held to have intended the natural effect ofinferences necessarily follow from the evidence. SEARS, ROEBUCK AND CO.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, it will be recommended that the Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. 'Ithaving been found that Respondent unlawfullydischarged Bonnie Bradley and Barbara Schulze, it will berecommended that Respondent offer each of them immedi-ate and full reinstatement to their former jobs or, if suchjobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority and other rights,privileges, or working conditions, and make them whole forany loss of earnings suffered by reason of their terminationof employment, by paying to each of them a sum of moneyequal to the amount each would have earned from the dateof termination as found herein to the date of theRespondent's offer to reinstate her as aforesaid, less her netearningsduring that period, in accordance with theBoard's formula set forth inF.W. Woolworth Company,90NLRB 289 (1950), with interest thereon at the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo.,138 NLRB 716(1962).As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thattheRespondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act. SeeBrads Machine Products, Inc.,191NLRB 274 (1971).Upon the foregoing findings of fact, conclusions of law,and theentirerecord, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER22Sears,Roebuck and Co., the Respondent herein, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge, or otherreprisal, for engaging in concerted activities protected bySection7 of the Act.(b)Discharging, causing employees to resign, or other-wise terminatingthe employment of employees becausethey engaged in concerted activities protected by Section 7of the Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Offer Barbara Schulze and Bonnie Bradley immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs, andmakethem whole for any loss of earnings they may havesuffered by reason of their termination of employment, inaccordance with the provisions of the section entitled "TheRemedy," above.639(b) Preserve and make available to the Board, or itsagents,upon request, payroll and other records to facilitatethe effectuation of the order herein.(c) Post at its operations at Troy, Michigan, copies of theattached noticemarked "Appendix." 23 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.22 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTHE LAW STATES THAT EMPLOYEES SHALLHAVE THE RIGHTTo form, join, or assist labor organizationsTo bargain collectively through representa-tives of their own choosingTo engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection andTo refrain from any or all such activities,except as may be required by a legal agreementbetween an employer and the representative ofthe employees.WE WILL NOT threaten to discharge or otherwiseharm our employees because they engage in any ofthese activities set forth above.WE WILL NOT discharge or cause employees to resignor otherwise terminate employees because they engagein any of the activities set forth above.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of rightsprotected by the law. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Bonnie Bradley and Barbara SchulzeWE WILL make Bonnie Bradley and Barbara Schulzeimmediate and full reinstatement to their former jobswhole for any loss of pay or other benefits suffered byor,if those jobs no longer exist, to substantiallythem as a result of the termination of their employ-equivalent jobs, without prejudice to their seniority orment.other rights, privileges,or working conditions.SEARS, ROEBUCK AND Co.